SCHUMAN, C. J. The claimant, Phillips Petroleum Company, a corporation, furnished the Division of Highways, Bureau of Construction of the State of Illinois, certain products on June 22, 1949, amounting to the sum of $27.63; and the Department of Maintenance of the State of Illinois certain products from March 21 through August 31,1949, all as listed per exhibits attached to their claim, totalling $75.50. The Departmental Report indicates that of this total $3.50 was paid direct to the individual service station, leaving the amount of $72.00, which is due. It was stipulated between the parties that the materials in the amount of $72.00 were furnished to the State, but were not paid because of the automatic date of lapse of appropriation. For the reasons stated in Case No. 4299, The Haloid Co., a Corp., an award is entered in favor of the claimant in the sum of $72.00.